            Case 1:19-cv-03248-RMP                   ECF No. 22          filed 08/25/20     PageID.830 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                   FILED IN THE
                                                     Eastern District of Washington                      U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON



                 Tracy H.,                                                                         Aug 25, 2020
                                                                     )
                                                                                                        SEAN F. MCAVOY, CLERK
                                                                     )
                                                                     )        Civil Action No. 1:19-cv-03248-RMP
                                                                     )
                 Andrew M Saul
                                                                     )
                 Commissioner of Social Security,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED.
’
              Defendant’s Motion for Summary Judgment (ECF No. 19) is GRANTED.
              Judgment is entered in favor of Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                Rosanna Malouf Peterson                                      on motions for
      Summary Judgment (ECF Nos. 16 and 19).


Date: 8/25/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
